DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/20 has been entered.
The above request for continued examination under 37 CFR 1.114 also included a request for suspension under 37 CFR 1.103 on 12/03/20 which was approved on 12/14/20. The period of suspension has expired. 
 
Receipt is acknowledged of Amendments, Remarks and an IDS filed on 12/03/20. Claims 1, 9 and 13 have been amended, claims 5-6 and 18-20 have been cancelled and new claims 22-24 have been added. Accordingly, claims 1, 3-4, 7-17 and 21-24 are pending and under examination on merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-17 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…further one or more liquid oils...” in line 4. Also the claim recites “and further comprising one or more…” in line 7.  These are indefinite. The term “further” is indefinite as the claim is listing all its components and there is no need for the term “further”.  
Claims 9-11 and 23-24 are indefinite because they recite the limitations of further adding agents including “additionally… one or more colouring agents”, “additionally …vitamins or antioxidants or both”, “additionally …. One or more preservatives”, pigments, sun filters, etc. These are indefinite because as amended claim 1 now recites the possible presence of the said additives. As such the depending claims 9-11 cannot “additionally” include these agents that are already present. 
Claim 13 is indefinite for reciting “and the amount of the amount of the one” (See line 18).  This appears to be due to typographical error. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-10, 12-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blin et al (US 20040126350) in view of Lathrop et al (US 20140357607). 

Applicant’s claims:
 and further comprising one or more colouring agents or one or more additives or both, said one or more additives being selected from the group consisting of antioxidants, vitamins, sun filters for the product protection, preservatives, pH modifiers, humectants, conditioners, chelating agents, flow modifiers, texturizers. film-forming agents, silicones, perfumes, essential oils, cosmetic and dermatological active ingredients and mixtures thereof in amounts from 0 to 35% by weight with respect to the total weight of the cosmetic composition. 
Depending claims further add other components and concentration ranges. 

           Determining the scope and contents of the prior art
Blin et al teach a composition comprising in a physiologically acceptable medium, at least one phenylsilicone oil and at least one non-volatile hydrocarbon oil (Abstract). 
Blin et al state that It has been found, surprisingly, that the use of the combination of at least one high-viscosity phenylsilicone oil and at least one non-volatile hydrocarbon oil, which are soluble or dispersible in one another, makes it possible to obtain a composition that exhibits good cosmetic and/or sensorial properties, for example properties of staying power over time ([0011]). 
Blin et al teach that the at least one non-volatile hydrocarbon oil may be selected from: lipophilic polymers such as: polybutylenes, ester such as linear fatty esters such as pentaerythrityl tetrapelargonate; hydroxy esters, such as diisostearyl malate; aromatic esters such as tridecyl trimellitate; esters of C24-C28 branched fatty acids or fatty alcohols, such as triisocetyl citrate, pentaerythrityl tetraisononanoate, etc; oils of plant origin such as sesame oil and mixtures thereof ([0053]-[0063]).
Further it is disclosed that the at least one non-volatile hydrocarbon oil is selected from hydroxyl-containing polyesters, such as polyesters of fatty monoalcohols and hydroxyl-containing polycarboxylic acids. The fatty monoalcohol suitably comprises from 16 to 22 carbon atoms and the polycarboxylic acid can be, for example, a dicarboxylic acid ([0066]).
The non-volatile hydrocarbon oil may be present in the composition in an amount ranging from 5 to 99%, for example from 10 to 60%, and for example from 15 to 50%, relative to the total weight of the composition ([0067]).
The at least one rheological agent can be suitably selected from waxes, fatty compounds that are paste-like at ambient temperature (25 ºC.), lipophilic gelling agents, and mixtures thereof ([0070]).  The wax or waxes may be present in an amount ranging from 0.1 to 50% by weight relative to the total weight of the composition, for example from 1 to 30%, and for example from 3 to 25% ([0075]).
The said compositions may comprise colouring agents such as pigments and nacres which are present in an amount ranging from 0.05 to 40% or preferably 2-20% of the composition (See [0095]-[0097]).
The additional oils may be hydrocarbon and/or silicone and/or fluoro oils. These oils may be animal, vegetable, mineral or synthetic in origin. Possible examples of fatty alcohols such as octyldodecanol, 2-butyloctanol, 2-hexyldecanol, 2-undecylpentadecanol and oleyl alcohol; higher fatty acids, such as oleic acid, linoleic acid, linolenic acid or isostearic acid; fluoro oils optionally with a partial hydrocarbon and/or silicone fraction; silicone oils such as volatile or non-volatile, linear or cyclic polydimethylsiloxanes (PDMS); polydimethylsiloxanes; and mixtures thereof ([0102]-[0111]).
Blin et al further disclose that the said composition may further comprise at least one additive commonly used in the cosmetic compositions, such as water, dyes, aromas, fragrances, antioxidants, preservatives, neutralizing agents, cosmetic actives, and mixtures thereof. If the selected additive is water, it may be present in an amount ranging from 0.01 to 80% by weight and preferably from 0.0005 to 20% by weight, relative to the total weight of the composition, for example from 0.001 to 10%. 
A "cosmetic active" is a lipophilic or hydrophilic compound such as vitamins A, E, C, emollients (cocoa butter, dimethicone), moisturizers, antiwrinkle actives, essential fatty acids, sunscreens, and mixtures thereof ([0112]-[0113]).
The said composition may be in the form of cast foundation, cast blusher or eyeshadow, lipstick, lipcare base or balm, or concealer product. It may also be in the liquid foundation or lipstick, a suncare product or a skin colouring product ([0116]).
Blin et al also disclose that the said formulations are prepared in accordance with methods customary in the fields in question ([0118]). The said composition may be present in the form of a coloured or non-coloured skincare composition, in the form of a sun protection composition or makeup remover composition, or else in the form of a hygiene composition ([0119]). The said composition may be physiologically acceptable: that is, non-toxic and capable of being applied to the skin, the lips or the exoskeletal appendages of human beings. It can be cosmetically acceptable: that is, pleasant in taste, feel, appearance and/or odour, and capable of being applied several times a day for a number of months ([0123]).

Ascertaining the differences between the prior art and the claims at issue
Blin et al do not expressly teach the oily component of claim 1 or a second oily component. However these are disclosed by Lathrop et al. 

              Resolving the level of ordinary skill in the pertinent art
Lathrop et al teach a compositions comprising at least one fatty acid ester and at least one corticosteroid and a method of making the composition including dissolving at least one corticosteroid in at least one fatty acid ester. The fatty acid ester is preferably a glyceryl monoester or a diester (See [0005]-[0006] and [0019]).
The fatty acid of a fatty acid ester can be saturated or unsaturated such as pelargonic acid (9 carbon atoms) (See [0022] and [0035]). 
glyceryl diesters include, glyceryl dipelargonate, and examples of glyceryl triesters include, glyceryl tripelargonate (See [0037]-[0038]).
Other fatty acid ester combinations include two or more glyceryl esters; two or more glyceryl monoesters; two or more glyceryl diesters; one or more glyceryl diesters with one or more glyceryl triesters; etc (See [0043]). The said formulation comprises a fatty acid ester at more than 30% w/w (See [0083]). 

Considering objective evidence present in the application indicating obviousness or nonobviousness
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Lathrop et al with that of Blin et al to arrive at the instant invention. It would have been obvious to do so because Blin et al teach compositions for skin and lip that are very effective in protecting against sun and UV damage and exhibit good cosmetic and/or sensorial properties. While Blin et al do not exemplify a composition that comprises the claimed components, they provide sufficient teaching to one of ordinary skill in the art to make and use the composition as claimed. Blin et al teach that composition comprising one or more non-volatile hydrocarbon oils and a silicone oil has excellent properties. Blin et al do not expressly disclose the oily component of claim 1. However Lathrop et al teach a topical skin care composition that comprises fatty acid esters of acids such as pelargonic acid including glyceryl diesters and glyceryl triesters such as glyceryl tripelargonate, oils and other suitable and beneficial skin additives. The composition of Blin et al may comprise from 5 to 99% of the hydrocarbon oil and from 0.1% of a wax. Lathrop et al disclose a topical 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1, 3, 7-8, 10, 12-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 20080157022).

Applicant’s claims are delineated above. 
Determining the scope and contents of the prior art and                Resolving the level of ordinary skill in the pertinent art
Singh et al teach a composition comprising in addition to an iodocarbon, at least one lubricant, oil and other components such as surfactants, coloring agents, blow agents, etc. 
The lubricant, generally in amounts of from about 30 to about 50% by weight of the composition is present. Examples of suitable lubricants include mineral oil, polyol esters, including polyalkylene glycols, polyvinyl ethers (PVEs), and the like. Mineral oil, comprises paraffin oil or naphthenic oil, and esters including neopentyl glycol dipelargonate, which is available as Emery 2917 (registered trademark) and Hatcol 2370 (registered trademark). Other useful esters include phosphate esters, dibasic acid esters, and fluoroesters. Preferred lubricants include polyalkylene glycols and esters. Different mixtures of different types of lubricants may be used (See [0103]). 
In certain preferred embodiments, the blowing agent compositions include, in addition to HFO-1234 (preferably HFO-1234ze) one or more of the following components as a co-blowing agent, filler, vapor pressure modifier, or for any other purpose: alcohols, ethers, carboxylic acids, water, etc, (See [0109]-[0128]). 
The compositions may also comprise a polyol or mixture of polyols, a blowing agent or mixture of blowing agents, and other materials such as catalysts, surfactants, and optionally, flame retardants, colorants, or other additives (See [0101], [0131] and [0143]). Each additive was present at 0.5 wt. % in the oil (See [0190]).
The said compositions may be a sprayable composition such as an aerosol. Suitable materials to be sprayed include, cosmetic materials such as deodorants, perfumes, hair sprays, cleansers, and polishing agents as well as medicinal materials other medication or the like (See [0132]).

Considering objective evidence present in the application indicating obviousness or nonobviousness
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Singh et al to arrive at the instant invention. It would have been obvious to do so because Singh et al teach compositions for care of the skin and hair that are stable and very effective in protecting against degradation. While Singh et al do not exemplify a composition that comprises the claimed components, they provide sufficient teaching to one of ordinary skill in the art to make and use the composition as claimed. Singh et al teach that compositions comprising one or more iodocarbons are stabilized by the incorporation of at least one fatty acid ester. Singh et al teach a topical skin care composition that comprises lubricants that are effectively mineral oil and/or a fatty acid ester including neopentyl glycol dipelargonate, and other suitable and beneficial skin additives. Singh et al disclose a topical skincare composition that comprises from about 30% to about 50% of one or more lubricant.  As such one of ordinary skill in the art is more than motivated to follow Singh et al’s guidance in making and using the cosmetic compositions comprising one or more suitable lubricants and other beneficial agents to achieve a stabilized formulation suitable for skin care.
 In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with . 

Claims 1, 3-4, 7-10, 12-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama Yuu et al (JPS 59190907).

Applicant’s claims are delineated above. 
Determining the scope and contents of the prior art and                Resolving the level of ordinary skill in the pertinent art
Shimoyama Yuu et al teach a non-aqueous cosmetic composition comprising as essential components of the oily base material, triglyceride of saturated fatty acid having 8 to 10 carbon atoms and lactate of saturated side chain alcohol, squalane and cholesterol stearate. The composition comprises a lactic acid ester of a saturated side chain alcohol, a triglyceride of a saturated fatty acid having 8 to 10 carbon atoms, squalane, cholesteric stearate, and a pigment blended as essential components. The lactic acid ester of the saturated side chain alcohol is used singly or in combination of two or more, and its compounding amount is from 6 to 90.0% by weight, preferably from 30 to 60% by weight, based on the total amount of the oily base material in the formulation. Examples of the triglyceride of a saturated fatty acid having 8 to 10 carbon atoms include triglyceryl caprylate, triglyceryl pelargonate, triglyceryl cellulose, and the like. These triglycerides are used singly or in combination of two or more, and the compounding amount is 6.0 to 90.0% by weight, preferably 60 to 60% by weight, the amount of squalane is 3.0 to 90.0% by weight, preferably 4- to 30% by weight, the 
It is disclosed that if necessary, the other oily base materials used (blended) together with the oily base material of the above-mentioned enclosure include, for example, waxes, vegetable oils, liquid paraffin, lanolin, petrolatum, other synthetic ester oils (eg, aliphatic alcohols) and ester oils comprising-basic higher fatty acids or dibasic fatty acids), higher alcohols, higher fatty acids, metal soaps, silicone oils and other common oily substances. Known inorganic pigments and organic pigments are used as the pigment. The amount is usually in the range of 0.001 to 99.0% by weight based on the total amount of the components.  As other components to be blended, preservatives, antioxidants, oil-soluble dyes, and the like can be blended as necessary, in addition to fragrances. The said non-aqueous makeup cosmetic is extremely useful as a non-aqueous foundation, blusher, eyeshadow, and the like. The non-aqueous makeup cosmetic provides (1) a light touch and a soft touch when applied, good stretchability, and the coating is fit to the skin; and (2) a pretty feeling after application. Gives a smooth and crisp feeling without discomfort and gives excellent cosmetic effects without discoloration or discoloration of the makeup over time. (3) The appearance of color is uniform. The color stability of the product and the quality stability over time are also good. Its characteristics and effects are remarkable. Such useful and prominent effects are attributable to the synergistic effect of the above-mentioned encircling oily substance. Its specificity is remarkable.


Considering objective evidence present in the application indicating obviousness or nonobviousness
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Shimoyama Yuu et al to arrive at the instant invention. It would have been obvious to do so because Shimoyama Yuu et al teach compositions for care of the skin that are stable, uniform and with a feel good on the skin. While Shimoyama Yuu et al do not exemplify a composition that comprises the claimed components, they provide sufficient teaching to one of ordinary skill in the art to make and use the composition as claimed. Shimoyama Yuu et al teach that compositions comprising one or more oily components including triglyceride pelargonate are stabilized by the incorporation of at least one fatty acid ester. Shimoyama Yuu et al teach that the said skin care compositions may comprise other components such as preservatives, pigments, fragrances, waxes, oils, etc.  As such one of ordinary skill in the art is more than motivated to follow Shimoyama Yuu et al’s guidance in making and using the cosmetic compositions comprising one or more suitable oily components and other beneficial agents to achieve a stabilized formulation suitable for skin care containing and providing many superior results.
 were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama Yuu et al (JPS 59190907) in view of (XP-002753094).

Applicant’s claims are delineated above. Claims 11 and 23-24 are drawn to a composition comprising from 0.05 to 35% of a sun filter. 

Ascertaining the differences between the prior art and the claims at issue The teaching of Shimoyama Yuu et al are delineated above and incorporated herein. 
However the reference lacks a specific disclosure on the sun filters or their amount. This is remedied by XP-002753094.

               Resolving the level of ordinary skill in the pertinent art
‘094 discloses a sunscreen skin care composition comprising neopentyl glycol, neopentyl glycol dicaprylate/dipelargoante/dicaprylate, dimethiconol, xanthan gum, tocopherol, cetyl alcohol, isopropyl myristate, ethylhexyl methoxycinnamate at 5%, titanium dioxide at 3%, water, etc.  

Considering objective evidence present in the application indicating obviousness or nonobviousness
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of ‘094 with that of  Shimoyama Yuu et al to arrive at the instant invention. It would have been obvious to do so because Shimoyama Yuu et al teach compositions for skin that are very effective in taking care of the skin and exhibit good cosmetic properties. Shimoyama Yuu et al teach a topical skin care composition that comprises fatty acid esters of acids such as pelargonic acid including triglyceryl pelargonate, oils and other suitable and beneficial skin additives including pigments and antioxidants. ‘094 teach a sunscreen skin care composition that comprises neopentyl glycol and sunscreen agents (sun filters) and other suitable and beneficial skin additives. The composition of ‘094 comprises 3% of the sun filter (titanium dioxide) along with other components such as wax and antioxidants.  As such one of ordinary skill in the art is more than motivated to combine the teachings of ‘094 with that of Shimoyama Yuu et al to include one or more sun filters to the skin care compositions to better protect the skin. One would have also taken guidance for the suitable amounts of a sun filter in a skin care composition as taught by ‘094.  
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 7-17 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-40 of copending Application No. 16/099,036 (US 20190192401) (reference application) in view of Blin et al (US 20040126350). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have obvious over the reference claims in view of Blin et al.
The examined claims and the reference claims are drawn to a cosmetic composition comprising an aqueous component and one or more lipophilic component and suitable additives. The difference is that the composition of the examined claims require less than 20% of the aqueous component while the reference claims require up 
Accordingly, examined claims are obvious over the reference claims in view of Blin et al. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/03/20 have been fully considered but they are not persuasive. 
The first argument is to surprising and unexpected results. Applicant states that “It has surprisingly and unexpectedly been discovered according to the present invention that certain esters of pelargonic acid that can be obtained from renewable sources with polyols such as neopentyl glycol and glycerol have particular flow, brightening, film forming and non-unctuous characteristics which render them particularly suitable for use as ingredients of the oily component in lipophilic compositions for cosmetic use. They also have excellent capacity for the dispersion of sun filters, pigments and other additives, whose effects they are capable of potentiating” (See remarks, page 8). 
The argument is not sufficient to overcome the rejections of record. While the references especially Blin or Lathrop do not expressly disclose a composition 
Furthermore, it is noted that the rejected claims may comprise 0% of sun filters, pigments and other additives. Thus it would be difficult if not impossible to recognize the claimed “excellent capacity for the dispersion” of the said components when they are not present in the composition. 
Regarding the rejection of claims over Blin et al in view of Lathrop et al. Applicant argues that Blin describes cosmetic compositions comprising silicone oil and from 5-99% by weight of a non-volatile hydrocarbon oil which includes tetrapelargonate and water that may be in an amount of 0.01% to 80% by weight. Applicant then argues that “Differences between the present invention as recited in independent claims 1 and 13, as amended, and Blin are the presence of the specific oily components recited in claims 1 and 13. The Examiner has well recognized these differences. The technical effect of these differences is that the oily components assist the dispersion of pigments and solar filters and improve their effect (please see page 1, lines 17-21; page 7, lines 23-27; and page 8, lines 18-21 of the application). Therefore, the objective technical problem solved by the present invention with respect to Blin is to obtain a cosmetic lipophilic composition with improved solar filters effect and with improved dispersion of pigments” (See Remarks, page 8).
The above arguments are neither persuasive nor commensurate with the scope of claims. Examined claims are drawn to a composition comprising less than 20% by weight of an aqueous component and an oily component comprising at least one ester from neopentylglycol dipelargonate or glycerol tripelargoniate and one or more other oils. There is no requirement of a dispersion or pigment or sun filter component in claims rejected by Blin et al in view of Lathrop et al (in some embodiments the amount is 0%). The claimed composition may be used as lipophilic carriers for any composition, with or without other the components dissolved in or dispersed in.
Next argument is that Lathrop et al does not overcome the deficiencies. Applicant states that “Lathrop relates to pharmaceutical compositions comprising at least one fatty acid ester and at least one corticosteroid. … Lathrop generically discloses fatty acid esters and the pelargonate glyceryl esters are merely mentioned only as examples in a long list of ester examples. Since there is no indication in Lathrop about the specific use in cosmetic compositions and in particular in sun filter compositions, persons of ordinary skill in the art would not have been motivated and not able to select the specific fatty acid esters of the present invention from the long list of components in order to obtain a cosmetic lipophilic composition with improved solar filters effect and with improved dispersion of pigments. Therefore, in the light of the above persons of ordinary skill in the art concerned with preparing a cosmetic composition with renewable ingredients, would not in any way have been motivated or led to the choice of the specific esters according to the present invention as recited in independent claims 1 and 13, whose good functional and sensory properties are not derivable from or suggested by the cited art” (See Remarks, pages 8-9).
preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Applicants have not demonstrated how their product is patentably distinct from the cited prior art nor do the claims as currently written distinguish the instant invention over the prior art.
It is also noted that the claimed compositions can contain a dermatological active agent which includes corticosteroids. This also meets the limitation of “a method for the care of skin” as recited in claim 12. 
With regard to the argument of unexpected results of “improved solar filters effect and with improved dispersion of pigments” as argued, it is neither persuasive nor commensurate with the scope of claims. 
Regarding Applicants argument that “Therefore, in the light of the above persons of ordinary skill in the art concerned with preparing a cosmetic composition with renewable ingredients, would not in any way have been motivated or led to the choice of the specific esters according to the present invention as recited in independent claims 1 and 13, whose good functional and sensory properties are not derivable from or suggested by the cited art”, it is noted that in KSR v. Teleflex decision, "the Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), but stated that the Federal Circuit had erred by applying the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic way," see MPEP 2141. Court ruled that, obviousness can come from the references or from the knowledge of a person having ordinary skill in the art. In fact, the Supreme Court stated that the Federal Circuit had erred in four ways, one of which is “by holding that courts and patent examiners should look only to the problem the patentee was trying to solve” and second is “by assuming that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem”. See KSR, 82 USPQ2d at 1397.  
Therefore, one of ordinary skill may have had other reasons for including the recited compounds in the compositions as Applicants did. 
Relating to the rejection of claims over XP-002753094, Applicant argues that 1- “the neopentyl glycol dipelargonate recited in claim 1 is a different molecule from the mixed ester of XP-002753094” and 2- “XP-002753094 describes pharmaceutical corticosteroids compositions. Paragraphs [0012] and [0038] state that these pharmaceutical compositions comprise fatty acid esters that act as solvents for the corticosteroids. Glycerol tripelargonate is merely listed among the possible fatty acid esters, even though none of examples 1-17 shows its use” (See Remarks, page 10).
Paragraphs [0012] and [0038]” as argued by Applicant.  It only contains product description and a list of ingredients.
With regard to the rejection of claims over Singh et al, Applicant argues that neopentylglycol dipelargonate is mentioned once and that “Singh mentions that the compositions could be used in deodorants, perfumes, hair sprays, cleansers as cosmetics composition, acting as propellants. These types of compositions are completely different from the cosmetic compositions of the present invention and there is no evidence that the lubricants of Singh can be used in the oil-based cosmetic composition according to the present invention” (See remarks, page 11).
The above argument is also not found persuasive because Singh et al clearly teach one of ordinary skill in the art to make a composition and incorporate neopentylglycol dipelargonate as a suitable component which is also available commercially. Additionally, the term cosmetic is in the preamble, and as such not given patentable weight. 
In this regard the courts have held that “Preambles describing the use of an invention generally do not limit the claims because the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure. In re Gardiner, 36 C.C.P.A. 748, 171 F.2d 313, 315-16, 80 USPQ 99, 101 (1948) (See MPEP § 2111.02(II)).
Regarding the rejection of claims under obviousness type double patenting over co-pending Application, 16/099,036 in view of Blin, Applicant argues that the present Application has an earlier filing date than that of co-pending Application. 
Since neither Applications are in condition for allowance, the said rejection will be maintained. If the claims in the co-pending Application are allowed before this Application then the rejection will be proper and as such is maintained until such time. It is further noted that a double patenting rejection over this Application has not been made in the co-pending Application.   

Claims 1, 3-4, 7-17 and 21-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                         /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616